Citation Nr: 0825348	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-22 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
January 1971, including service in the Republic of Vietnam 
from October 1968 to November 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania. The case was later 
transferred to the RO in Buffalo, New York.

In October 2007, the Board denied the veteran's claim for 
service connection for post-traumatic stress disorder and 
remanded the hepatitis C claim to the RO, via the Appeals 
Management Center (AMC), in Washington, DC, for additional 
development.  The AMC completed the additional development as 
directed, continued to deny the claim, and returned the case 
to the Board for further appellate review.


FINDING OF FACT

Hepatitis C of unspecified etiology is first shown many years 
after the veteran's separation from service, and is not shown 
to be related to events, disease, or injury during military 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159(c), 3.303, 
3.655(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In April 2004, July 2004, 
and December 2007 correspondence VA notified the veteran of 
the information and evidence needed to substantiate and 
complete a claim, to include information specifically 
tailored to hepatitis C claims, notice of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The December 2007 letter reiterated the 
notice provided by the 2004 letters and also provided 
adequate notice of how disability ratings and effective dates 
are assigned in the event service connection is granted.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The December 
2007 letter, standing alone, complied with all statutory 
notice requirements and, being as it was issued pursuant to a 
Board remand, any timing-of-content-compliant-notice error 
was cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Board notes the veteran's representative's 
assertion that another remand is indicated because the AMC 
did not fully comply with the Board's remand instruction.  
Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the 
remand instructed the AMC to contact the appellant's former 
employer to obtain medical records related to the veteran.  
If the request was unsuccessful, the AMC was to make all 
reasonable follow-up attempts and inform the veteran if they 
could not be obtained.

A December 2007 VA letter asked the former employer, Camullis 
Cutlery, to provide a summary of a physical examination of 
the veteran which reportedly revealed hepatitis C.  A VA Form 
21-4192, Employment Information For VA, was provided to 
facilitate the request.  There is no record of a reply from 
Camullis Cutlery, nor is there a record in the claims file of 
the AMC informing the veteran of that fact, prior to the 
April 2008 Supplemental Statement of the Case.  Further, the 
Supplemental Statement of the Case incorrectly informed the 
veteran he was asked to complete the 21-4192 and he failed to 
do so.  Citing Stegall, the representative asserts that the 
AMC omission of a follow-up request to Camullis Cutlery was 
non-compliant with the remand and, therefore, another remand 
is necessary.  In light of the unique facts of this appeal, 
the Board finds no prejudice inured to the veteran.

First, the remand incorrectly noted that the RO had made no 
attempt to obtain any records maintained by Camullis Cutlery.  
In reality, a September 2005 RO duty to assist letter 
specifically referenced the veteran's indication that 
Camullis had records related to him and VA instructed him to 
complete the provided VA Form 21-4142, Authorization and 
Consent to Release Information, so any existing records could 
be obtained.  The January 2006 Supplemental Statement of the 
Case notes the veteran's failure to respond to the September 
2005 letter.

Second, the veteran did not respond to the December 2007 VCAA 
letter or the April 2008 Supplemental Statement of the Case.  
Further, neither did he report for his examination which was 
scheduled pursuant to the remand.  VA treatment records are 
replete with notations of the veteran's failure to keep 
appointments or follow up on tests ordered and even refilling 
his prescriptions.  The duty to assist is not a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  While the AMC did not initiate a 
follow-up with Camullis Cutlery, in light of the fact that 
records were requested and the veteran passively took no 
action to participate in the development of his claim, the 
Board deems the AMC's efforts, while not ideal, sufficient.

Thus, while the veteran did not receive full notice prior to 
the initial decision, after notice was provided, he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim.  Further, following issuance of 
the December 2007 letter, the claim was readjudicated in the 
April 2008 Supplemental Statement of the Case.  The veteran 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Known risk factors for hepatitis C include intravenous drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
See VBA Letter 98-110 "Infectious Hepatitis" (November 30, 
1998).

In a VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004), VA noted that a rating decision had been 
issued that was apparently based a statement, incorrectly 
ascribed to a VA physician, to the effect that persons who 
were inoculated with a jet injector were at risk of having 
hepatitis C.  The fast letter then identified "key points" 
that included the fact that hepatitis C is spread primarily 
by contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987).

The Fast Letter detailed that hepatitis C can potentially be 
transmitted with the reuse of needles for tattoos, body 
piercing, and acupuncture.  The document further indicated 
that the large majority of hepatitis C infections can be 
accounted for by known modes of transmission, primarily 
transfusion of blood products before 1992, and injection drug 
use.  It also noted that transmission of hepatitis C with air 
gun injections was "biologically plausible," notwithstanding 
the lack of any scientific evidence so documenting, but 
indicated that it was "essential" that the report upon which 
the determination of service connection is made includes a 
full discussion of all modes of transmission, and a rationale 
as to why the examiner believes the air gun was the source of 
the veteran's hepatitis C.

In February 1998, VA General Counsel concluded that, with 
respect to claims filed after October 31, 1990, 38 U.S.C.A. § 
105(a), as amended by section 8052 of the Omnibus Budget 
Reconciliation Act, and as implemented by 38 C.F.R. § 3.1(m), 
precluded awarding service connection for a disability 
resulting from alcohol or drug abuse on the basis of the 
disability's incurrence or aggravation in service.  See 
VAOPGCPREC 2-98 (February 10, 1998), 63 Fed. Reg. 31,263 
(1998).

Analysis

An October 2002 laboratory report prepared by or for Health 
Services Medica Group notes a hepatitis panel conducted on a 
sample provided by the veteran was repeatedly positive.  An 
October 2004 VA outpatient entry notes a May 2004 liver 
biopsy revealed chronic hepatitis consistent with hepatitis 
C.  It was negative for cirrhosis.  Interestingly, VA records 
note the veteran has declined treatment for his infection.

In an August 2005 statement (VA Form 21-4138), the veteran 
asserts three risk factors to support his claim: 1) shaves 
and haircuts in Vietnam by Vietnamese barbers, where no 
health regulations in effect, and the same razor was used on 
many customers; 2) inoculation by air gun injections; and, 3) 
Vietnamese prostitutes.

As noted earlier, the veteran did in fact serve a tour in 
Vietnam, and he is competent to relate where he may have 
received haircuts and shaves.  The Board, however, deems his 
assertion of this basis incredible.  Further, the Board notes 
the entries in the service treatment records to the effect 
that he was treated for pseudofolliculitis barbae and had a 
profile that excused him from shaving.

Further, service treatment records are negative for any 
information as to how the veteran may have received his 
immunizations.  The veteran's reference to air gun injections 
is vague and general in nature:  "I thought of a second type 
of exposure.  This was the pneumatic inoculations given in 
service.  Soldier after soldier was "shot" with the air 
inoculator with no cleaning between use.  Often there would 
be blood or fluid dripping from the site of the shot."  
(Quotes in original)  It is quite clear the veteran made no 
direct assertion he was in fact inoculated via air gun.  
Instead, his statement reflects general information available 
on the Internet which discusses air injections as possible 
mode of contracting hepatitis C.

Service treatment records do note multiple instances of 
treatment for sexually transmitted disease, both stateside 
and in Vietnam.  They are negative, however, for any entries 
related to complaints, findings, or treatment for, any 
persistent residuals.  Both the veteran's induction and 
separation examination reports note the absence of any 
tattoos.  Further, the January 1971 Report Of Medical 
Examination For Separation notes his abdomen and viscera were 
assessed as normal, and serology was negative.

Significantly, postservice VA treatment records note the 
veteran's history of illicit drug abuse.  While there are 
entries to the effect that the veteran admitted to nasal 
ingestion of illicit drugs while denying intravenous drug 
use, a June 2004 otolaryngology clinic entry notes a positive 
history of intravenous drug use in the 1970's.  A May 2004 
initial intake assessment notes a history of heavy drinking 
from 1972 - 1975, and use of heroin, liquid speed, as well as 
marijuana.  An April 2004 entry notes his denial of 
intravenous drug use but admission of intranasal speed 
ingestion and multiple sexual partners.  He reported he was 
told in the 1970s he had elevated liver enzymes, but he never 
followed up on it.

As noted earlier, the Board remanded the appeal for an 
examination to determine the etiology of the veteran's 
hepatitis C.  See 38 C.F.R. § 3.159(c)(4).  A February 2008 
AMC letter informed the veteran that the nearest VA medical 
facility was asked to schedule an examination for him and 
also informed him of the potential impact of a failure to 
report.  The Board remand also informed the veteran of 
38 C.F.R. § 3.655(b).  The AMC forwarded the examination 
request to the medical facility the same day the veteran's 
letter was mailed.

A February 2008 VA Medical Center, Syracuse, New York, letter 
informed the veteran his examination was scheduled for March 
24, 2008.  All correspondence was mailed to the veteran's 
address of record as shown in the claims file.  There is no 
indication he did not receive the letter, or any evidence the 
U.S. Postal Service returned it to VA as undeliverable.  He 
failed to report for the examination.

When a claimant fails to report for an examination scheduled 
in conjunction with any original claim, the claim shall be 
rated on the evidence of record.  38 C.F.R. § 3.655(b).  
Findings on examination may possibly have benefitted the 
veteran in the pursuit of his claim; unfortunately, that is 
not the case in light of his failure to report.  While the 
veteran contracted a sexually transmitted disease on multiple 
occasions during his active service, the preponderance of the 
evidence shows that it is unlikely they are the genesis of 
his hepatitis C.  Service personnel records note the 
veteran's involvement with marijuana as a transporter (via 
the U.S. mail), there is no indication of in-service 
intravenous use.  In any event, in-service intravenous drug 
use would preclude service connection on the basis of willful 
misconduct.  See 38 C.F.R. § 3.302.

As noted, VA records document the veteran's post-service 
alcohol and drug abuse, including via intranasal and 
intravenous ingestion, both of which are known risk factors 
for hepatitis C.  He also admitted to post-service multiple 
sexual partners.  The Board also notes that, while the 
treatment records note the veteran's marriage to the same 
wife for 26 years, a December 2006 entry notes his patronage 
of prostitutes beginning in June 2006.  Thus, in light of the 
veteran's known post-service exposure to multiple risk 
factors for hepatitis C and his diagnosis some 30 years after 
his separation from service, the Board is constrained to find 
the preponderance of the evidence is against the claim.  
38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


